DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom of Great Britain and Northern Ireland on 12/30/2019. It is noted, however, that applicant has not filed a certified copy of the GB1919415.8 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 15-18 it is unclear how the automated control system initiates growing of a new set of plants to enable them to ripen by a predetermined date. What structure is being claimed? How can the system initiate growing?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 13-19 are is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Soloman et al. (US 2019/0335676).
In re claims 1 and 19, Soloman et al. disclose a hydroponic apparatus (100) comprising: an enclosed housing (figures), a plurality of areas (120, 130) provided in the enclosed housing for supporting plant containers (126) for containing seeds or plants (125) to be grown, a conveyor system ([0041], Figure 1) for moving the plant containers in each area and/or from one area to another area within the enclosed housing, and a control system ([0037]) for controlling environmental plant growing conditions in the enclosed housing, whereby the conveyor system is arranged to move the plant containers to different areas within the enclosed housing at different stages of growth of the plants in the containers. Given the structure, the claimed method steps would be inherent.
In re claim 2, Soloman et al., with reference to the figures, disclose the areas within the enclosed housing are a plurality of levels within said housing.
In re claim 3, Soloman et al., with reference to the figures, disclose the conveyor system is arranged to move the plant containers in substantially horizontal directions on each level and substantially vertical directions from one level to another level within the enclosed housing.
In re claim 4, Soloman et al., with reference to [0013] and the figures, disclose the conveyor system comprises a conveyor mechanism for moving the plant containers on each level, a lift mechanism for moving the plant containers from one level to another level, and a 
In re claim 5, Soloman et al., with reference to [0041] and the figures, disclose a support area for containing an irrigation system for irrigating the plants in the containers and an air circulation system for circulating air within the enclosed housing.
In re claim 6, Soloman et al., with reference to [0041] and the figures, disclose a pipe network for transferring water from the irrigation system to each of the plant containers supported in the areas within the housing.
In re claim 13, Soloman et al., with reference to Figure 6, disclose a delivery door which provides the only access to a growing area containing the areas provided in the enclosed housing for supporting the plant containers.
In re claim 14, Soloman et al., with reference [0010], disclose a lighting system for providing plants in the plant containers with the required light spectrum.
In re claim 15, Soloman et al., with reference [0010], disclose an automated control system configured to initiate growing of a new set of plants to enable them to ripen by a predetermined date.
In re claim 16, Soloman et al., with reference [0041], disclose an automated control system configured to initiate growing of a new set of plants to enable them to ripen by a predetermined date wherein the automated control system controls the use of the lift/conveyor mechanisms enabling plants to be moved within the enclosed housing automatically.
In re claim 17, Soloman et al., with reference to [0028], disclose an automated control system configured to initiate growing of a new set of plants to enable them to ripen by a predetermined date wherein the automated control system is arranged to control the irrigation system.
In re claim 18, Soloman et al., with reference to [0030], disclose an automated control system configured to initiate growing of a new set of plants to enable them to ripen by a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Soloman et al. (US 2019/0335676).
In re claims 12 and 20, with reference to [0039], Soloman et al. disclose the claimed invention as described above including cutting parts of the plants. Not disclosed is a robotic station for automatically cutting the plants. It would have been obvious to one having ordinary skill in the art at the time of the invention to provide a means for automatically cutting the plant to increase productivity, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soloman et al. (US 2019/0335676) in view of Cao et al. (CN 109673502 A).
In re claim 7, Soloman et al. disclose the claimed invention as described above including the ability to control temperature [0027] which inherently must provide for the capability of air cooling. Not disclosed is an ozone generator.
However, with reference to claim 1, Cao et al. disclose an ozone generator for circulating ozone within the housing. The advantage of this is to maintain optimum conditions for plant .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soloman et al. (US 2019/0335676) in view of Itoh et al. (WO 2016/129674 A1).
In re claim 8, Soloman et al. disclose the claimed invention as described above except for the conveyor system being arranged to tilt the plant containers.
However, Itoh et al. disclose a plant cultivation system having a conveyor arranged to tilt (182) the plant containers to the horizontal to enable water to drain from the plant containers. The advantage of this is to maintain optimal conditions for plant growth. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the conveyor system of Soloman et al. with the means to tilt the plant containers as taught by Itoh et al. in order to drain the plant containers to maintain optimal growth conditions. 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soloman et al. (US 2019/0335676) in view of Ambrosi (WO 2019/030606 A1).
In re claims 9-11, Soloman et al. disclose the claimed invention as described above except for the robotic stations. 
However, with reference to pages 23-25, Ambrosi discloses a hydroponic apparatus comprising a conveyor system and a plurality of robotic stations. The advantage of this is to automate processes within the system. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the system of Soloman et al. with robotic stations as taught by Ambrosi in order to automate processes within the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA L BARLOW/            Primary Examiner, Art Unit 3644